DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The specification covers both statutory and non-statutory (i.e. signal) embodiments.
Claim 11 discloses “A computing device comprising: one or more processors; and a computer-readable medium storing a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions”. According to the specification [para. 0089 of the publication], “Computer-readable medium includes, at least, two types of computer-readable media, namely computer storage media and communications media. Computer storage media may include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, or other data. Computer storage media may include, but is not limited to, RAM, ROM, EEPROM, flash communication media may embody computer-readable instructions, data structures, program modules, or other data in a modulated data signal, such as a carrier wave, or other transmission mechanisms”. But, specification does not further specify the computer-readable medium is a non-transitory computer-readable medium since computer-readable medium includes two types of computer-readable media, namely computer storage media and communications media. However, communication media may be other data in a modulated data signal, such as a carrier wave, or other transmission mechanisms according to the specification. Therefore, computer-readable medium may be a transitory medium. 
Subject Matter Eligibility of Computer Readable Media 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). 

The USPTO recognizes that applicants may have claims directed to computer readablemedia that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101as covering both non-statutory subject matter and statutory subject matter. In an effortto assist the patent community in overcoming a rejection or potential rejection under 
35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claimdrawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutoryembodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. 

 A computing device comprising: one or more processors; and a non-transitory computer-readable medium storing a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions" to overcome the rejection.
The remaining claims are rejected for fully incorporating the deficiencies of the base claim(s) from which they depend.



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-3, 6-7, 11-13, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arnold et al (US 2021/0035011 A1) hereinafter Arnold. 
As to claim 1, Arnold discloses one or more non-transitory computer-readable media of a computing device storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising (Para. 72): 
receiving samples of a time series data (Para. 29, The pseudocode 200 illustrates application of machine learning techniques to input data that include time series data, i.e. receiving samples of a time series data, for a period comprising the previous 22 days, resulting in the generation of lower and upper anomaly detection bounds for use in analyzing a separate set of data (e.g., time series data for a period comprising the previous 24 hours).); 
decomposing samples of the time series data received during a first time interval into a trend component, a seasonality component, and a randomness component (Fig. 2, Para. 24, To create such bounds, at least one embodiment includes using a time series decomposition function to isolate seasonality information, trend information, and error components from the relevant input data, i.e. decomposing samples of the time series data. Para. 38, the bounds that define the normal behavior are determined, as detailed in connection with one or more embodiments, by analyzing approximately the prior 3-week history of the metric to understand its seasonal information, trend information, and random composition. Para. 46, a first set of historical time series data derived from multiple systems within an enterprise, wherein the first set of historical time series data encompasses a first temporal period, i.e. a first time interval. In at least one embodiment, the one or more machine learning techniques pertaining to at least one time series decomposition function are configured to isolate, from the first set of historical time series data, seasonality values, trend values, and error components.); 
identifying an upper bound and a lower bound based on the trend component, the seasonality component, and a variance of the randomness component (Fig. 2, Para. 24, To create such bounds, at least one embodiment includes using a time series decomposition function to isolate seasonality information, trend information, and error components from the relevant input data. The isolated information is combined to determine and/or create the upper and lower bounds, i.e. identifying an upper bound and a lower bound. In one or more embodiments, the upper bound and lower bound are determined based at least in part on the maximum and ; 
reporting a sample received after the first time interval as an anomaly when the sample exceeds the upper bound or the lower bound (Para. 24, “One or more embodiments including generating and implementing an anomaly detection algorithm that provides upper and lower bounds that define a range for a given metric. Any time the given metric exceeds the calculated bounds, such an embodiment includes detecting and flagging the instance as an anomaly”. Para. 29, “The pseudocode 200 illustrates application of machine learning techniques to input data that include time series data for a period comprising the previous 22 days, resulting in the generation of lower and upper anomaly detection bounds for use in analyzing a separate set of data (e.g., time series data for a period comprising the previous 24 hours).”. Para. 46, a first set of historical time series data derived from multiple systems within an enterprise, wherein the first set of historical time series data encompasses a first temporal period, i.e. first time interval. In at least one embodiment, the one or more machine learning techniques pertaining to at least one time series decomposition function are configured to isolate, from the first set of historical time series data, seasonality values, trend values, and error components. Thus, when the given metric such as the sample exceeds the calculated bounds such as the upper bound or lower bound then the instance is detected and flagged as an anomaly after the first time interval.); and 

recalculating the trend component, the seasonality component, and the randomness component when more than a threshold percentage of the samples of the time series data received during a second time interval are reported as being anomalous (Fig.4, Para. 38, “The bounds that define the normal behavior are determined, as detailed in connection with one or more embodiments, by analyzing approximately the prior 3-week history of the metric to understand its seasonal information, trend information, and random composition”. Para. 49, Step 404 includes identifying one or more system anomalies attributed to one or more of the multiple systems within the enterprise by comparing a second set of historical time series data, i.e. recalculating the trend component, the seasonality component, and the randomness component, derived from the one or more systems against the one or more pairs of upper bounds and lower bounds, wherein the second set of historical time series data encompasses a second temporal period, i.e. a second time interval, that is different than the first temporal period. In one or more embodiments, identifying the one or more system anomalies includes determining that one or more portions of the second set of historical time series data exceeds a given one of the upper bound and lower bound pairs. Thus, the system recalculates the trend component, the seasonality component, and the randomness component when the second set of historical time series data such as the samples of the time series data exceeds a given one of the upper bound and lower bound pairs as similarly described as more than a threshold percentage of the samples of the time series data received during a second time interval are reported as being anomalous.).

a computing device comprising: one or more processors; and a computer-readable medium storing a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions (Para. 72), the plurality of actions comprising: 
receiving samples of a time series data (Para. 29, The pseudocode 200 illustrates application of machine learning techniques to input data that include time series data, i.e. receiving samples of a time series data, for a period comprising the previous 22 days, resulting in the generation of lower and upper anomaly detection bounds for use in analyzing a separate set of data (e.g., time series data for a period comprising the previous 24 hours).); 
decomposing samples of the time series data received during a first time interval into a trend component, a seasonality component, and a randomness component (Fig. 2, Para. 24, To create such bounds, at least one embodiment includes using a time series decomposition function to isolate seasonality information, trend information, and error components from the relevant input data, i.e. decomposing samples of the time series data. Para. 38, the bounds that define the normal behavior are determined, as detailed in connection with one or more embodiments, by analyzing approximately the prior 3-week history of the metric to understand its seasonal information, trend information, and random composition. Para. 46, a first set of historical time series data derived from multiple systems within an enterprise, wherein the first set of historical time series data encompasses a first temporal period, i.e. a first time interval. In at least one embodiment, the one or more machine learning techniques pertaining to at least one time series decomposition function are configured to isolate, ; 
identifying an upper bound and a lower bound based on the trend component, the seasonality component, and a variance of the randomness component (Fig. 2, Para. 24, To create such bounds, at least one embodiment includes using a time series decomposition function to isolate seasonality information, trend information, and error components from the relevant input data. The isolated information is combined to determine and/or create the upper and lower bounds, i.e. identifying an upper bound and a lower bound. In one or more embodiments, the upper bound and lower bound are determined based at least in part on the maximum and minimum error component observed historically at a given time of day and day of week, respectively.); 
reporting a sample received after the first time interval as an anomaly when the sample exceeds the upper bound or the lower bound (Para. 24, “One or more embodiments including generating and implementing an anomaly detection algorithm that provides upper and lower bounds that define a range for a given metric. Any time the given metric exceeds the calculated bounds, such an embodiment includes detecting and flagging the instance as an anomaly”. Para. 29, “The pseudocode 200 illustrates application of machine learning techniques to input data that include time series data for a period comprising the previous 22 days, resulting in the generation of lower and upper anomaly detection bounds for use in analyzing a separate set of data (e.g., time series data for a period comprising the previous 24 hours).”. Para. 46, a first set of historical time series data derived from multiple systems within an enterprise, ; and 
recalculating the trend component, the seasonality component, and the randomness component when more than a threshold percentage of the samples of the time series data received during a second time interval are reported as being anomalous (Fig.4, Para. 38, “The bounds that define the normal behavior are determined, as detailed in connection with one or more embodiments, by analyzing approximately the prior 3-week history of the metric to understand its seasonal information, trend information, and random composition”. Para. 49, Step 404 includes identifying one or more system anomalies attributed to one or more of the multiple systems within the enterprise by comparing a second set of historical time series data, i.e. recalculating the trend component, the seasonality component, and the randomness component, derived from the one or more systems against the one or more pairs of upper bounds and lower bounds, wherein the second set of historical time series data encompasses a second temporal period, i.e. a second time interval, that is different than the first temporal period. In one or more embodiments, identifying the one or more system anomalies includes determining that one or more portions of the second set of historical time series data exceeds a given one of the upper bound and lower bound .

As to claim 18, Arnold discloses a computer-implemented method, comprising: receiving samples of a time series data (Para. 29, The pseudocode 200 illustrates application of machine learning techniques to input data that include time series data, i.e. receiving samples of a time series data, for a period comprising the previous 22 days, resulting in the generation of lower and upper anomaly detection bounds for use in analyzing a separate set of data (e.g., time series data for a period comprising the previous 24 hours).); 
decomposing samples of the time series data received during a first time interval into a trend component, a seasonality component, and a randomness component (Fig. 2, Para. 24, To create such bounds, at least one embodiment includes using a time series decomposition function to isolate seasonality information, trend information, and error components from the relevant input data, i.e. decomposing samples of the time series data. Para. 38, the bounds that define the normal behavior are determined, as detailed in connection with one or more embodiments, by analyzing approximately the prior 3-week history of the metric to understand its seasonal information, trend information, and random composition. Para. 46, a first set of historical ; 
identifying an upper bound and a lower bound based on the trend component, the seasonality component, and a variance of the randomness component (Fig. 2, Para. 24, To create such bounds, at least one embodiment includes using a time series decomposition function to isolate seasonality information, trend information, and error components from the relevant input data. The isolated information is combined to determine and/or create the upper and lower bounds, i.e. identifying an upper bound and a lower bound. In one or more embodiments, the upper bound and lower bound are determined based at least in part on the maximum and minimum error component observed historically at a given time of day and day of week, respectively.); 
reporting a sample received after the first time interval as an anomaly when the sample exceeds the upper bound or the lower bound (Para. 24, “One or more embodiments including generating and implementing an anomaly detection algorithm that provides upper and lower bounds that define a range for a given metric. Any time the given metric exceeds the calculated bounds, such an embodiment includes detecting and flagging the instance as an anomaly”. Para. 29, “The pseudocode 200 illustrates application of machine learning techniques to input data that include time ; and 
recalculating the trend component, the seasonality component, and the randomness component when more than a threshold percentage of the samples of the time series data received during a second time interval are reported as being anomalous (Fig.4, Para. 38, “The bounds that define the normal behavior are determined, as detailed in connection with one or more embodiments, by analyzing approximately the prior 3-week history of the metric to understand its seasonal information, trend information, and random composition”. Para. 49, Step 404 includes identifying one or more system anomalies attributed to one or more of the multiple systems within the enterprise by comparing a second set of historical time series data, i.e. recalculating the trend component, the seasonality component, and the randomness component, derived from the one or more systems against the one or more pairs of upper bounds and lower bounds, wherein the second set of historical time series data .

As to claims 2, 12 and 19, the claims are rejected for the same reasons as claims 1, 11 and 18 above. In addition, Arnold disclose wherein the trend component, the seasonality component, and the randomness component are recalculated when more than 80% of the samples of the time series data received during the second time interval are reported as being anomalous (Para. 49, “Step 404 includes identifying one or more system anomalies attributed to one or more of the multiple systems within the enterprise by comparing a second set of historical time series data derived from the one or more systems against the one or more pairs of upper bounds and lower bounds, wherein the second set of historical time series data encompasses a second temporal period that is different than the first temporal period. In one or more embodiments, identifying the one or more system anomalies includes determining that one or more portions of the second set of historical time series data .
However the device having the claimed relative shape and size does not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, since a change in the shape and size of a prior art device is a design consideration within the skill of the art. See MPEP 2144.04, IV, A, Changes in Size/proportion. 
However, the mere percentage of samples does not change the functionality, and it has been held that relative dimensions between prior art device and claimed device does not make the claimed device patently distinct from the prior art device (Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984)). 


wherein the acts further comprise: receiving an annotation of a particular sample that exceeds the upper bound or the lower bound as not being an anomaly (Para. 29, “The algorithm illustrated via pseudocode 200 uses a time series decomposition function to isolate the seasonality, trend(s) and error(s) in the provided data, and uses this error to generate the bounds. These bounds are then scaled-out by their standard deviation in order to ensure detected anomalies are sufficiently significant.”. Para. 26, “At least one embodiment also includes prioritizing certain detected anomalies over other (less significant) detected anomalies. For example, some identified anomalies can be minor in scope or importance, but merely identifying all anomalies in a binary matter may render such minor anomalies indistinguishable from more consequential anomalies. Accordingly, at least one embodiment includes calculating (in connection with the determined bounds) the area of each detected anomaly, wherein such calculations yield respective weights for each detected anomaly that can be used to compare the significance of such anomalies across one or more metrics and/or across one or more systems to determine and/or learn the impacts of such anomalies to one or more storage environments.”. Thus, prioritization of certain detected anomalies make the sample as non-anomalous even though a particular sample that exceeds the upper bound or the lower bound based on the significance of the sample.).


wherein the first time interval is at least 60 days and the second time interval is two weeks (Para. 27, utilizing input data to the algorithm in the form of the prior 22 days, i.e. the first time interval, of relevant data (e.g., performance data, storage-related data, etc.), and then analyzing the past 24 hours, i.e. the second time interval, of relevant data against the determined upper and lower bounds (calculated based at least in part on the prior 22 days of relevant data).).
However the device having the claimed relative shape and size does not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, since a change in the shape and size of a prior art device is a design consideration within the skill of the art. See MPEP 2144.04, IV, A, Changes in Size/proportion. 
However, the mere time interval does not change the functionality, and it has been held that relative dimensions between prior art device and claimed device does not make the claimed device patently distinct from the prior art device (Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984)). 


wherein the upper bound and the lower bound are defined based on ± 2.5 standard deviation of the random component from a sum of the trend component and the seasonality component (Fig. 2, Para. 25, “The tuning results in bounds that are scaled by their standard deviation to ensure that any detected anomalies are statistically significant”. Para. 29, “The algorithm illustrated via pseudocode 200 uses a time series decomposition function to isolate the seasonality, trend(s) and error(s) in the provided data, and uses this error to generate the bounds. These bounds are then scaled-out by their standard deviation in order to ensure detected anomalies are sufficiently significant.”. Thus, the upper bound and the lower bound are defined based on standard deviation of the random component from a sum of the trend component and the seasonality component.).
However the device having the claimed relative shape and size does not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, since a change in the shape and size of a prior art device is a design consideration within the skill of the art. See MPEP 2144.04, IV, A, Changes in Size/proportion. 
However, the mere standard deviation of the random component does not change the functionality, and it has been held that relative dimensions between prior art device and claimed device does not make the claimed device patently distinct from the prior art device (Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984)). 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold as applied above, in view of Ehrlich et al. (US 2015/0148040 A1) hereinafter Ehrlich. 
As to claims 4 and 14, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Arnold does not explicitly disclose wherein the time series data is generated by a base station of a cellular network, a mobile device that subscribes to the cellular network, or a network element of the cellular network.
However in the same field of endeavor, Ehrlich discloses wherein the time series data is generated by a base station of a cellular network, a mobile device that subscribes to the cellular network, or a network element of the cellular network (Para. 57, “Moreover, terms like "user equipment," (UE) "mobile station," "mobile subscriber station," "access terminal," "terminal", "handset," "appliance," "machine," "wireless communication device," "cellular phone," "personal digital assistant," "smartphone," "wireless device", and similar terminology refer to a wireless device, or wireless communication device, which is at least one of (1) utilized by a subscriber of a wireless service, or communication service, to receive and/or convey .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Arnold such that the time series data of Arnold are being generated by using the cellular network of Ehrlich (Para. 164). One of the ordinary skill in the art would have motivated to make this modification in order to optimize handover performance and improve wireless customer experiences by analyzing time series data of Arnold to detect anomalous data using cellular network as suggested by Ehrlich (Para. 10).

As to claims 5 and 15, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Arnold does not explicitly disclose wherein decomposing samples of the time series data received during the first time interval into the trend component comprises performing polynomial regression of the samples of the received time series data.
However in the same field of endeavor, Ehrlich discloses wherein decomposing samples of the time series data received during the first time interval into the trend component comprises performing polynomial regression of the samples of the received time series data (Para. 81, “decomposition of the time series can be .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Arnold such that the decomposed samples of time series data are being received by performing polynomial regression of Ehrlich (Para. 81). One of the ordinary skill in the art would have motivated to make this modification in order to optimize handover performance and improve wireless customer experiences by analyzing time series data of Arnold to detect anomalous data using cellular network as suggested by Ehrlich (Para. 10).









s 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold as applied above, in view of Ahad (US 2016/0350173 A1), hereinafter Ahad. 
As to claim 8, the claim is rejected for the same reasons as claim 1 above. Arnold does not explicitly disclose wherein the acts further comprise: constructing a hierarchical tree comprising a plurality of nodes that correspond to a plurality of observed entities at different granular levels; selecting a portion of the hierarchical tree for anomaly analysis according to a predefined granularity setting, the portion of the hierarchical tree including a first node that corresponds to a first observed entity and a second node that corresponds to a second observed entity that is a sub-entity of the first observed entity; retrieving KPI data associated with the first observed entity and the second observed entity as included in the selected portion of the hierarchical tree from a KPI database for the anomaly analysis, wherein the KPI data associated with the first observed entity comprises the time series data; generating data for displaying the portion of the hierarchical tree that shows the first node without the second node, wherein the first node is marked with a first indicator when an anomaly is detected at the first observed entity, marked with a second indicator when an anomaly is detected at the second observed entity, or marked with a third indicator when no anomaly is detected at the first observed entity or the second observed entity, wherein an anomaly detected at the first observed entity is a sample of the time series data that exceeds the identified upper bound or the lower bound; and sending the data to a user device to display the portion of the hierarchical tree at the user device. 
wherein the acts further comprise: constructing a hierarchical tree comprising a plurality of nodes that correspond to a plurality of observed entities at different granular levels (Para. 13, “This hierarchical approach to anomaly resolution is more nimble and is efficient in terms of resource usage compared to centralized anomaly management.”); selecting a portion of the hierarchical tree for anomaly analysis according to a predefined granularity setting (Para. 18, “determining the set of values includes analyzing time series data of log files to compute the set of values for the anomaly bound.”), the portion of the hierarchical tree including a first node that corresponds to a first observed entity and a second node that corresponds to a second observed entity that is a sub-entity of the first observed entity (Para. 82, “This hierarchical approach to anomaly resolution is more nimble and is efficient in terms of resource usage compared to centralized anomaly management”. Thus, the hierarchical tree includes a first node and a second node.); retrieving KPI data associated with the first observed entity and the second observed entity as included in the selected portion of the hierarchical tree from a KPI database for the anomaly analysis, wherein the KPI data associated with the first observed entity comprises the time series data (Para. 136, “This kind of bounds is typically used for the system-inferred anomaly where the bounds are computed from historical data on the metrics and the trends of the metric values for user-defined anomalies. For system-inferred anomalies, trends and seasonal variations on indicator metrics, such as key performance indicators, and statistics on log entries are computed (e.g., average number of exceptions of a certain kind should not exceed a certain number in a certain time frame) ; generating data for displaying the portion of the hierarchical tree that shows the first node without the second node, wherein the first node is marked with a first indicator when an anomaly is detected at the first observed entity, marked with a second indicator when an anomaly is detected at the second observed entity, or marked with a third indicator when no anomaly is detected at the first observed entity or the second observed entity (Fig. 8-10, Para. 82, “This hierarchical approach to anomaly resolution is more nimble and is efficient in terms of resource usage compared to centralized anomaly management. By isolating anomaly detection and resolution to the component level, less computing resources may be consumed for resolution of an anomaly as the anomaly is handled in a component or a parent component localized to the occurrence of the anomaly. By reducing the communication of an anomaly to a centralized system, cloud infrastructure system 100 can reduce response time for resolution of an anomaly and in some instances prevent further issues or anomalies from occurring because the anomaly is resolved in a local component”.), wherein an anomaly detected at the first observed entity is a sample of the time series data that exceeds the identified upper bound or the lower bound (Para. 155, “Uses the normal system behavior defined by user-defined anomalies to compute the trends and seasonal variations expected on the indicator metrics such as key performance indicators (KPI) and statistics on log entries (e.g., average number of exceptions of a certain kind should not exceed a certain number in a certain time frame) that are defined for system inferred anomalies.”); and sending the data to a user device to display the portion of the hierarchical tree at the user device (Para. 119, “Communication agent 604 may be configured to communicate within the component including ADRC 600 and parent and child components for the component including ADRC 600. In this manner, ADRC 600 the ADRS 320 can be considered as a rule-based hierarchical anomaly detection and resolution system. The parent component may be a component that is a parent of the component in which ADRC 600 is implemented. When a highest level parent component (e.g., a top level container) has been reached that cannot resolve an anomaly event, the highest level parent component may broadcast information about the anomaly event. The highest level component may publish information about the anomaly event to a topic which is subscribed to by one or more users or the cloud infrastructure system 100. In some embodiments, the ADRC in the highest level component or the ADRS 320 may attempt to resolve the anomaly event based on the resolution rules and/or informs the operator with detailed description of the anomaly event and including the components (e.g., containers) affected”. Thus, the data is being sent to a user device to display the portion of the hierarchical tree at the user device.).



As to claim 9, the claim is rejected for the same reasons as claim 8 above. Arnold does not explicitly disclose wherein the acts further comprise: when a selection of the first node is received, generating additional data for displaying (i) one or more offspring nodes of the first node, (ii) the KPI data and the detected anomalies of the first observed entity, or (iii) the upper bound and the lower bound that are used for detecting the anomalies of the KPI data of the first observed entity.
However in the same field of endeavor, Ahad discloses wherein the acts further comprise: when a selection of the first node is received, generating additional data for displaying (i) one or more offspring nodes of the first node, (ii) the KPI data and the detected anomalies of the first observed entity, or (iii) the upper bound and the lower bound that are used for detecting the anomalies of the KPI data of the first observed entity (Para. 136, “This kind of bounds is typically used for the system-inferred anomaly where the bounds are computed from historical data on .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Arnold such that the time series data of Arnold are categorized in a hierarchical tree for displaying anomalies data of the key performance indicators data in different time interval as suggested by Ahad (Para. 82). One of the ordinary skill in the art would have motivated to make this modification in order to reduce the communication time and resource usage by utilizing resources in the component where an anomaly can be resolved by analyzing time series data of Arnold to detect anomalous data as suggested by Ahad (Para. 13).

wherein the granularity setting is configured to reduce computation overhead by eliminating a performance of the anomaly analysis for an entirety of the hierarchical tree.
However in the same field of endeavor, Ahad discloses wherein the granularity setting is configured to reduce computation overhead by eliminating a performance of the anomaly analysis for an entirety of the hierarchical tree (Para. 13, “This hierarchical approach to anomaly resolution is more nimble and is efficient in terms of resource usage compared to centralized anomaly management. Specifically, each ADRC in a component may be configured to locally handle specific types of anomalies, such that communication time and resource usage can be reduced by utilizing resources in the component where an anomaly can be resolved”. Para. 82, “By isolating anomaly detection and resolution to the component level, less computing resources may be consumed for resolution of an anomaly as the anomaly is handled in a component or a parent component localized to the occurrence of the anomaly. By reducing the communication of an anomaly to a centralized system, cloud infrastructure system 100 can reduce response time for resolution of an anomaly and in some instances prevent further issues or anomalies from occurring because the anomaly is resolved in a local component.”. Thus, the granularity setting is configured to reduce computation overhead by eliminating a performance of the anomaly analysis for an entirety of the hierarchical tree.).

.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jain et al. (US 2019/0236177 A1) teaches detecting anomalies in time series.
Su et al. (US 2019/0050515 A1) teaches analog functional safety with anomaly detection.
Chen et al. (US 2018/0220314 A1) teaches anomaly detection based on performance indicators.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S.B./Examiner, Art Unit 2167 

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167